t c memo united_states tax_court robert k and dawn e lowry petitioners v commissioner of internal revenue respondent docket no filed date on a motion for reconsideration of findings or opinion and a motion to vacate or revise a decision under respectively rule sec_161 and sec_162 tax_court rules_of_practice and procedure ps challenge the court’s factual and legal conclusions in lowry v commissioner tcmemo_2003_225 there this court decided that a conceded gain under sec_1231 i r c was realized in and not in as contended by ps held ps have failed to point to any substantial errors of fact or law or to present any newly discovered evidence that could not have been introduced previously even if ps had exercised due diligence 110_tc_440 applied ps’ motions will be denied this opinion supplements our previously filed memorandum opinion in lowry v commissioner tcmemo_2003_225 daniel c ertel for petitioners lydia a branche for respondent supplemental memorandum opinion nims judge this case remains before the court on petitioners’ motion for reconsideration of findings or opinion under rule and motion to vacate or revise decision under rule collectively the motions since the motions are interconnected we deal with them together the motions relate to our memorandum opinion lowry v commissioner tcmemo_2003_ filed date which we incorporate herein and the decision entered thereunder unless otherwise indicated all section references are to sections of the internal_revenue_code in effect at all relevant times hereunder and all rule references are to those contained in tax_court rules_of_practice and procedure in lowry v commissioner supra we held on the issue now again challenged by petitioners that petitioners realized a sec_1231 gain in rather than in as they contended rule sec_161 and sec_162 provide for motions for reconsideration of findings or opinion and for motions to vacate or revise a decision respectively reconsideration allows the court to correct substantial errors of fact or law or to allow newly discovered evidence to be introduced that could not have been introduced before the filing of an opinion even if the moving party had exercised due diligence 110_tc_440 estate of halder v commissioner tcmemo_2003_284 the granting of a motion for reconsideration rests within the discretion of the court and petitioners must show unusual circumstances or substantial error for their motion to be granted estate of quick v commissioner supra pincite moreover we have held that reconsideration is not the appropriate vehicle for rehashing previously rejected legal arguments or tendering new legal theories to reach the end result desired by the moving party id pincite petitioners allege that the factual conclusions reached by the court in its memorandum opinion are incomplete incorrect and not supported by the evidence we disagree furthermore all but one of the legal issues raised in the motions have been raised by petitioners in their original and reply briefs petitioners assert for the first time that sec_6201 places the burden on respondent for producing reasonable and probative information concerning respondent’s assertion of the incorrectness of the form 1099-a acquisition or abandonment of secured_property in which aal reported that it had acquired the fitch property on date on motions for reconsideration we do not except under extraordinary circumstances address any new issue which a party could have addressed but failed to address prior to the court’s deciding the case see eg 67_tc_643 but in any case the facts in evidence in this case abundantly demonstrate as we found that the form 1099-a was erroneous furthermore as we also pointed out in our memorandum opinion the amended partnership return emphasized the partners’ position that the form 1099-a was erroneous petitioners contend that the factual statement in our memorandum opinion is erroneous in its basic elements essentially petitioners disagree with the court’s conclusions about the facts in our memorandum opinion we considered and addressed petitioners’ arguments and all of the documentary_evidence petitioners have not shown any manifest error of fact on the basis of the record petitioners’ version of the facts misconstrues the real facts in essence in addition to the incorrect form 1099-a petitioners’ case is anchored on two essential documents namely the grant deed which was dated date and the covenant not to sue which was also dated date petitioners believe that the date date on these documents establishes that the forgiveness of indebtedness income was realized in not however petitioners have declined to address or have misconstrued the most salient fact namely that the escrow instructions dated date were issued to the title company on behalf of both aal the creditor and the debtor partnership the escrow instructions are worded in such a way that the title company’s acceptance of the instructions would be completed only when various exceptions to closing title had been satisfied these in fact were not completed until date when title closed with the filing for recordation of the aforementioned grant deed and the issuance of an owner’s title policy the exceptions having been satisfied it was on this date that and not was established as the year in which the forgiveness of indebtedness income was realized petitioners dispute the court’s holding that the facts do not bring this case within those of 115_tc_605 which case specifically involved a type of transaction under georgia law known as a contract_for_deed as we pointed out in the memorandum opinion georgia law normally construes a contract_for_deed as a device for passing equitable ownership leaving the seller with bare_legal_title and essentially a security_interest until all installment payments have been made the case before us does not involve a contract_for_deed and petitioners have offered nothing new to support their continued argument on this point for the foregoing reasons we will deny petitioners’ motions an appropriate order will be issued
